Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/JP2019/004789 02/12/2019, which claims benefit of the foreign application JAPAN 2018-023548 02/13/2018.
2.	Claims 11-29 are pending in the application.  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	   	 Claims 11-29 are rejected under 35 U.S.C. 103(a) as being obvious 
over Fujita et al.  WO 2015178404, or see Fujita et al. US 2017/0081289 A1 or see 
Nishida et al. CAS: 164:7619, 2015.
Applicants claim a therapeutic method for ameliorating colitis (i.e., inflammatory disease) comprising administering an effective amount of a trans-astaxanthin derivative,  geometric isomers thereof, a mixture of the geometric isomers, an optical isomer thereof, or a salt thereof to a subject in need thereof,  wherein the trans-astaxanthin derivative is a compound of formula (I):

    PNG
    media_image1.png
    149
    822
    media_image1.png
    Greyscale
, 
wherein m1, m2, n1 and n2 are each the same or different and mean an integer of 1 to 
6, see claim 11.  Dependent claims 12-29 further limit the scope of methods, i.e., specific compounds or salt  in claims 12-28 and specific disease in claim 29. 
Determination of the scope and content of the prior art (MPEP §2141.01)
	Fujita et al. ‘289 discloses a compound/composition of formula (I), i.e.,  

    PNG
    media_image2.png
    114
    429
    media_image2.png
    Greyscale
, or a pharmaceutical acceptable salt , wherein X is a carbonyl, R1 or R2 is -CO-A-B-D, and A is alkylene, B is -NR4CONR5 and R4 and R5 are hydrogen, and D is alkylene substituted with COOH, see columns 63-65.  A number of compounds have been exemplified in Table 5, see I-67, I-69, I-70, I-71, I-74, I-76 and I-80, or see RN:1827615-22-4, 1827615-23-5, 1827615-24-6, 1827615-27-9, 1827615-28-0, and 41827615-29-1 in Nishida et al. ‘619.  Fujita et al. ‘289 compounds/compositions are used for treating digestive system disease or inflammation, see columns 1 and 74. 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Fujita et al. ‘289 is that the instant methods of use are embraced within the scope of Fujita et al. ‘289.  
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 11-29 prima facie obvious because one would be motivated to employ the compounds/compositions, and methods of use of Fujita et al. ‘289 to obtain instant invention.  
Moreover, nothing unobvious is seen in substituting the known claimed isomer (i.e., compounds from  Fujita et al. ‘289) for the structurally similar isomer as instant claims , since such structurally related compounds suggest one another and would be expected to share common properties (i.e., treating inflammation or digestive system disease), see In re Norris, 84 USPQ 458 (1950).
The motivation to make the claimed compounds/compositions and methods of use derived from the known compounds/compositions and methods of use of Fujita et al. ‘289 would possess similar activity to that which is claimed in the reference.    
Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claim 11 is rejected under the judicially created doctrine of   
obviousness- type double patenting as being unpatentable over claims 1 and 10 of 
Fujita et al. US 10,125,104. Although the conflicting claims are not identical, they are 
not patentably distinct from each other and reasons are as follows.
	Applicants claim a therapeutic method for ameliorating colitis (i.e., inflammatory disease) comprising administering an effective amount of a trans-astaxanthin derivative, geometric isomers thereof, a mixture of the geometric isomers, an optical isomer thereof, or a salt thereof to a subject in need thereof,  wherein the trans-astaxanthin derivative is a compound of formula (I):

    PNG
    media_image1.png
    149
    822
    media_image1.png
    Greyscale
, 
wherein m1, m2, n1 and n2 are each the same or different and mean an integer of 1 to 
6, see claim 11.  
	Fujita et al. ‘104 claims a compound/composition of formula (I), i.e.,  

    PNG
    media_image2.png
    114
    429
    media_image2.png
    Greyscale
, or a pharmaceutical acceptable salt, wherein X is a carbonyl, R1 or R2 is -CO-A-B-D, and A is -CH2-, -CH2CH2CH2-, -CH2CH2CH2CH2- or -CH2CH2CH2CH2CH2-, B is -NHCONH- and D is 
-CH2COOH, -CH2CH2COOH or -CH2CH2CH2COOH, see columns 121-123.   Fujita et al. ‘104 compounds/ compositions are used for treating digestive system disease or inflammatory disease, see column 133. 
The difference between instant claims and Fujita et al. ‘104 is that the instant claims are embraced within the scope of Fujita et al. ‘104.
One having ordinary skill in the art would find the claim 11 prima facie obvious because one would be motivated to employ the compounds/compositions and methods of use of Fujita et al. ‘104 to obtain instant invention.  
Moreover, nothing unobvious is seen in substituting the known claimed isomer (i.e., compounds from Fujita et al. ‘104) for the structurally similar isomer as instant claims, since such structurally related compounds suggest one another and would be expected to share common properties (i.e., treating inflammation or digestive system disease), see In re Norris, 84 USPQ 458 (1950).
The motivation to make the claimed methods of use derived from the known compounds/compositions and methods of use of Fujita et al. ‘104 would possess similar activity to that which is claimed in the reference.    
Claim Objections
6.	Claims 11-13, 15-17,20, and 25 are objected to because of the following informalities: the term “mean”, see line 7 in claim 11.  Replacement of the term “mean” with a term “is” would obviate the objection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



August 15, 2022